DETAILED ACTION
The instant application having Application No. 15/095728 filed on 04/13/2016 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Barbara B. Courtney (Registration # 42442) on 02/11/2021.

In the claims
1.    (Currently amended) A method for wireless communication, the method comprising:
a cloud service using a cloud server to send a wireless message to a wireless access point in a wireless network according to a standard wireless communication protocol, wherein the wireless message is addressed to an address of a proxy device within the wireless network, and wherein the message includes standard wireless communication protocol ("standard protocol") compliant data and backchannel data in a same communication channel, and the standard wireless communication protocol is selected from groups of wireless standards including a first 
the proxy device receiving the wireless message, wherein the proxy device is configured to process the wireless message and the proxy device is not compliant with the standard wireless communication protocol ("not protocol compliant") such that the proxy device is not capable of processing the wireless message according to  the standard wireless communication protocol; and
one or more low power devices within the wireless network that are not protocol compliant receiving the wireless message from the proxy device and demodulating the backchannel data, wherein the one or more low power devices are not coupled to an external power source.

14.    (Currently amended) The method of claim 13, wherein the wireless protocol compliant device in a wireless network modulating the backchannel data comprises one or more of:
modulating a packet length of each packet within the protocol compliant wireless message; 
modulating a length of a payload of each packet within the protocol compliant wireless message; 
protocol compliant wireless message; 
modulating a frequency response of the protocol compliant wireless message; 
modulating a time sent for each packet of the protocol compliant wireless message; 
modulating a time interval between adjacent packet of the protocol compliant wireless message; 
modulating a packet rate of the protocol compliant wireless message; and 
modulating a packet channel frequency of the protocol compliant wireless message.

17.    (Currently amended) The method of claim 16, wherein the wireless protocol compliant device in a wireless network modulating the backchannel data comprises one or more of:
modulating a packet length of each packet within the protocol compliant wireless messages; 
modulating a length of a payload of each packet within the protocol compliant wireless messages; 
modulating a time response of the protocol compliant wireless messages; 
modulating a frequency response of the protocol compliant wireless messages; 
modulating a time sent for each packet of the protocol compliant wireless messages; 
modulating a time interval between adjacent packet of the protocol compliant wireless messages; 
modulating a packet rate of the protocol compliant wireless messages; and 
modulating a packet channel frequency of the protocol compliant wireless messages.


Allowable Subject Matter
Claims 1-18 are allowed. The following is an examiner’s statement of reasons for allowance:

Claims 1, 13 and 16 are allowed over the prior arts of record because the Examiner found neither prior arts cited in its entirety, nor based on the prior arts found any motivation to combine any of the said prior art references which teach the combined claimed limitations as recited in the claims 1, 13 and 16. Claims 2-12, 14, 15, 17-18 are also allowed since they depend on claims 1, 13 and 16 respectively. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANG HANG YEUNG whose telephone number is (571)270-7319.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


/MANG HANG YEUNG/Primary Examiner, Art Unit 2463